DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 01/26/2022. Claims 1-20 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, with respect to the rejections of claims 1-20 under 35 USC 112(b), have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Reason for Allowance
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Peter et al. (USPN 6130968) discloses a method of enhancing the readability of rapidly displayed text. Fig. 5 in particular illustrates how the color of the background is modified when the text "attempted" is displayed. See abstract, and col. 6, lines 8-42.
Seeger et al. (USPN 6577762) discloses a thresholding technique for generating a background image of a pixmap image. Wherein, a binary image may be produced from a grey-scale image by segmenting the grey-level image into a foreground region 
determine whether the pixel represents a foreground grey-level or a background grey- level. All foreground grey-level values are assigned one binary value and all background grey-level values are assigned the other binary value to generate a binary image. See col. 4, lines14-65 and col 8, line 33 to col. 9, line 26.
In contrast, the present invention provides the technique for reading an object located on the background of a display assembly, by differentiating grayscales of background pixels of the background of the display, so as to improve the visual effect of the display content, as viewed by a user of the electronic equipment.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, background pixels with differentiated grayscales are acquired by performing randomization processing on the background pixels with the identical grayscales, thereby rendering the grayscales of the background pixels different from each other to simulate an effect of diffuse reflection by a paper book, in response to a number of background pixels with identical grayscales being no less than a set number threshold
Accordingly, the Examiner respectfully submits that neither Peter or Seeger, nor the combination thereof does not teach or suggest each and every limitation of Independent Claims 1, and 12 for at least the reasons described above. Furthermore, the dependent claims are allowable at least by virtue of their dependency from an allowable base claim. As such, the subject matters of claims 1-20 are considered to be novel in view of the prior art of record.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/16/2022